Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on February 11, 2021 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: It is noted that the international examiner has allowed all of the Applicants’ claims over the prior art of record in the Written Opinion associated w/ PCT/JP2019/042336 (i. e. the Applicants’ parent application).  No further comment is deemed necessary by the U. S. examiner regarding the art discussed in this Written Opinion.
The search of the U. S. examiner produced US 2010/0028233 A1.  This US 2010/0028233 A1 is relevant in as much as it describes a somewhat similar process and system for abating the emissions of at least carbon dioxide out of an exhaust gas by also subjecting the carbonated exhaust gas to a sorption unit (6) comprising what appears to be solid particles of calcium oxide (so that this calcium oxide reacts w/ the carbon dioxide to produce calcium carbonate (particulate?)), and then transferring this resulting calcium carbonate particulate to what appears to be a desorption unit (9) (i. e. a “calcinator”: please note at least the abstract) where the particulate is heated to a temperature high enough to transform the particulate into calcium oxide and also produce a carbon dioxide-containing off gas.  This carbon dioxide-containing off gas is then passed through a heat exchanger (10) evidently to thriftily extract and 
However, this US 2010/0028233 A1 does not teach or suggest the Applicants’ claimed step of adding steam to the “calcinator” discussed in this US 2010/0028233 A1, which seems to correspond to the Applicants’ claimed “desorption reactor” or “treatment reactor” or unit that regenerates the (loaded?) carbon dioxide adsorbent explicitly mentioned and/or embraced in the scope of all of the Applicants’ independent claims.  In contrast, paragraph number 41 in this US 2010/0028233 A1 expressly mentions the addition of coal and oxygen to their “calcinator” (9) (but not the “steam” set forth in all of the Applicants’ independent claims).
Hence, all of the Applicants’ independent claims, as well as the claims directly or indirectly dependent thereon, have been allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736